DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-6 are pending in this application.Claims 1 and 3-6 are presented as currently amended claims.
No claims are presented as previously amended claims.
No claims are presented as original claims.
No claims are newly presented.
Claim 2 is cancelled.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites: “. . . and a first percentage of the viewing actions in the yaw direction and a second percentage of the viewing actions in the pitch direction; acquire mad information on a type of road on which the vehicle travels . . .” “Mad information” is not referenced in the Applicant’s specification or defined by the claims and therefore is new matter. Claims 3-6 are rejected due to their dependency on a previously rejected claim. New matter must be cancelled from the claims.
Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: ““. . . and a determination value defined by a first percentage of the viewing actions in the yaw direction and a second percentage of the viewing actions in the pitch direction; acquire mad information on a type of road on which the vehicle travels . . .” It is unclear to a person of ordinary skill in the art what “mad information” is. Additionally, “mad information” is not referenced in the Applicant’s specification. As such, the limitation and thereby the claim is indefinite and rejected. Claims 3-6 are rejected due to their dependency on a previously rejected claim.
For the purposes of the art rejection below, claim 1 will be interpreted as if the word “mad” was road, or the claim was written: “. . . and a determination value defined by a first percentage of the viewing actions in the yaw direction and a second percentage of the viewing actions in the pitch direction; acquire road information on a type of road on which the vehicle travels . . .”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura et al. (US 20150154461 A1) (hereinafter Kitaura) in view of Larsson et al. (US 20050073136 A1) (hereinafter Larsson).
Regarding claim 1, Kitaura teaches a:
driving state determination device that determines whether a driver is in a careless driving state based on a number of times the driver performs viewing actions, the driving state determination device comprising controller (Kitaura: ¶ 005; In this apparatus, a direction of the line of sight of a driver is detected by a line-of-sight detection sensor [which is used to compute] a driver's line-of-sight position on a rear-view mirror, a side-view mirror, or the like is estimated from the detected line-of-sight data, and the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted [and used to] determine whether inattentive driving is being performed)
However, Kitaura does not explicitly teach:
configured to: acquire the number of times the driver performs viewing actions in a yaw direction and a pitch direction with respect to a traveling direction of a vehicle; however, Larsson does teach:
configured to: acquire the number of times the driver performs viewing actions in a yaw direction and a pitch direction with respect to a traveling direction of a vehicle (Larsson: ¶ 162; system outputs a number of signals [inter alia which may] consists of two directions, pitch and yaw, given in radians) (Larsson: ¶ 210; Most of the driver 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kitaura with the teachings of Larsson because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Kitaura and Larsson’s base inventions are driver distraction methods designed to detect and warn of carelessness; however, Larsson’s method has been improved by considering pitch and yaw. One of ordinary skill in the art could have applied Larsson’s known improvement to Kitaura’s method by using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows an additional method of processing previously collected eye data to improve accuracy.
Kitaura further teaches
determine whether the driver is in the careless driving state based on a required times of viewing actions (Kitaura: ¶ 005; In inattentive driving, the number of times the confirmation is performed decreases )
While neither Kitaura nor Larsson explicitly teach:
in the yaw direction and the pitch direction and a determination value defined by a first percentage of the viewing actions in the yaw direction and a second percentage of the viewing actions in the pitch direction; Larsson does teach: 
An attention monitoring system reaches a determination of driver carelessness by testing a percentage of a combined yaw and pitch eye directional measurement values (Larsson: ¶ 162; system outputs a number of signals [inter alia which may] consists of two directions, pitch and yaw) (Larsson: ¶ 036-037; gaze-direction data can be used to identify and/or measure such things as driver cognitive distraction, driver visual distraction, and/or high driver work load conditions [further by] quantifying the severity (degree) of a driver's impairment with respect to performing driving tasks based upon an ascertained frequency or duration (depending on whether occurrences are discrete or continuous incidents) at which such an indicative condition as gaze departure, cognitive distraction, (3) visual distraction and (4) high driver work load is detected in a prescribed time period.) (Larsson: ¶ 025; an area-based template is devised for a particular vehicle, and relative frequencies at which a 

    PNG
    media_image1.png
    293
    478
    media_image1.png
    Greyscale

And therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Larsson teaches the limitation based on the logic that Larsson discloses the claimed invention except Larsson combines the yaw and pitch measurements before applying a percentage test for driver distraction, while the instant application tests yaw and pitch independently, then combines them for a carelessness assessment. It would have been an obvious matter of design choice to test yaw and pitch independently before combining for a final result in lieu of combing yaw and pitch, then testing for a final result. Since Applicant has not disclosed that testing yaw and pitch before combination solves any stated problem or is for any particular 
acquire road information on a type of road on which the vehicle travels (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward") (Kitaura: Fig. 007; [showing road adjustments]).

    PNG
    media_image2.png
    462
    723
    media_image2.png
    Greyscale

and adjust the first percentage and the second percentage in the determination value based on the acquired road information (Lawson: clm. 84; calculating a percentage road center (PRC) driver characteristic from the developed data representing a relative quantification of driver maintained, eyes-forward driving during a prescribed period of time.) (Larsson: ¶ 141; Three different warnings/feedbacks to the driver can be exemplarily given. Even if PRC falls below a threshold, the warning is not given until the driver looks away from the road (the cognitive warning is an exception of this). In the case of visual distraction, a tickle level is reached when the subject is slightly distracted; i.e., when PRC falls below 65%. The warning is given a maximum of two times during a 10 second period, and only when the driver 
Regarding claim 3, as detailed above, Kitaura teaches the invention as detailed with respect to claim 1. Neither Kitaura nor Lawson explicitly teach:
a first reference value for determining that the driver is not in the careless driving state and a second reference value for determining that the driver is in the in the adjusting of the determination value, the controller is configured to adjust the first percentage and the second percentage in the first reference value, and the first percentage and the second percentage in the second reference value; however, Lawson does teach:
An attention monitoring system which sets three sets of percentage values for a predicted state of drive carelessness based upon a combined yaw and pitch angle of the driver’s eyes, each of the three states capable of adjustment based on road type. (Lawson: clm. 84; calculating a percentage road center (PRC) driver characteristic from the developed data representing a relative quantification of driver maintained, eyes-forward driving during a prescribed period of time.) (Larsson: ¶ 141; Three different warnings/feedbacks to the driver can be exemplarily given. Even if PRC falls below a threshold, the warning is not given until the driver looks away from the road (the cognitive warning is an exception of this) [a low level]. In the case of visual distraction, a tickle level is reached when the subject is slightly distracted; i.e., when PRC falls below 65% [a medium level]. The warning is given a maximum of two times during a 10 second period, and only when the driver looks away from the road; that is, the warning will be given the first two glances away from road-center after PRC has fallen below 65%. Another warning level is reached when the subject is severely distracted; [a high level] i.e., when PRC falls below 58%. In this 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Larsson teaches the limitation based on the logic that Larsson discloses the claimed invention except Larsson combines the yaw and pitch measurements before applying a single percentage test for driver distraction, while the instant application tests yaw and pitch independently, then combines them. It would have been an obvious matter of design choice to test yaw and pitch independently before combining for a final result in lieu of combing yaw and pitch, then testing for a final result. Since Applicant has not disclosed that the use of testing yaw and pitch independently solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a 
Kitaura further teaches:
based on the road information (Kitaura: ¶ 005; The threshold value used in the determination is changed depending on the presence of a vehicle ahead or a driving environment, that is, the threshold value used in the determination is changed properly depending on the driving road.)
Regarding claim 4, as detailed above, Kitaura teaches the invention as detailed with respect to claim 3. Kitaura further teaches:
wherein, in the adjusting of the determination value, in a case where the road information indicates that the road is a highway (Kitaura: ¶ 068; [system determines] respective driving situations, for example, such as those described in a column "method of estimating the driving situation" in FIG. 7 [for example] "driving straight", whether the road type is the express way, and whether the road shape is "straight road", the driving situation determination unit 12 calculates the likelihood that the current driving situation is "driving straight on an express way". The driving situation determination unit 12 employs, as the current driving situation, a driving situation that gets a highest likelihood in the calculation  (Kitaura: Fig. 007; [showing highway identification as an operational mode]).
Neither Kitaura nor Lawson explicitly teach:
the controller is configured to adjust such that the second percentage in the first reference value is deviated compared with a case where the road information indicates that the road is a general road different from the highway; however, Lawson does teach: 
An exemplar case where a carelessness determination system increases the second percentage in the first value based on a recognition that the vehicle is travelling on a segment of slow road.(Lawson: 147; [the default] algorithm above is tuned for medium traffic motorway driving at approximate speeds of 70-120 km/h. There are several ways to adapt the algorithm to different speeds and environments. One is to adapt the road-center area to speed and environment. As speed decreases, road-center will increase in size, mostly in the horizontal field. Road-center is increased so that normal driving in this speed and environment has an approximate PRC of 80% [alternatively] is to adjust the warning thresholds according to the PRC level of normal driving for the particular speed and environment. Yet another is to provide a description of the environment, or at least the environment indicated by the driving behavior.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Lawson teaches the limitation because it In re Einstein, 8 USPQ 167). Lawson discloses the claimed invention, except it teaches increasing the acceptable range of a mostly horizontal field of view during a period of slow speed in comparison with the range applied at highway speed. Similarly by reversed, the instant claim teaches deviating the acceptable percentage during highway travel when compared with the same range during non-highway travel. Adjusting the range lower during non-highway travel is an obvious reversal of adjusting the range higher during highway travel. Consequently, a person of ordinary skill in the art would have recognized the reversal as the results were predictable as the process performs the same in reverse and would create an expectation of advantage for accounting for a greater range of driving speeds.
Regarding claim 5, Kitaura teaches a:
method for determining whether a driver is in a careless driving state (Kitaura: ¶ 004; method of analyzing data of an attentive watching direction of a driver)
based on a number of times the driver performs viewing actions the driving state determination method comprising (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
Kitaura does not explicitly teach:
acquiring the number of times the driver performs viewing actions in a yaw direction and a pitch direction
acquiring the number of times the driver performs viewing actions in a yaw direction and a pitch direction with respect to a traveling direction of a vehicle (Larsson: ¶ 162; system outputs a number of signals [inter alia which may] consists of two directions, pitch and yaw, given in radians) (Larsson: ¶ 210; Most of the driver attention is directed in this area and the dwell time density function always have a very significant peak in the center of it as shown in FIG. 27. The distribution of fixations in this area is approximated to be Gaussian. Thus, the standard deviation can be computed using the highest point in the dwell histogram as the average fixation position value. [and the] road-scene-ahead is then considered to be within the 95% confidence values. The procedure is done for both yaw and pitch respectively) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kitaura with the teachings of Larsson because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Kitaura and Larsson’s base inventions are driver distraction methods designed to detect and warn of carelessness; however, Larsson’s method has been improved by considering pitch and yaw independently. One of ordinary skill in the art could have applied Larsson’s known improvement to Kitaura’s method by using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of 
Kitaura further teaches:
acquiring road information on a type of road on which the vehicle travels (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward”)
While neither Kitaura nor Larsson explicitly teach:
adjusting a first percentage and a second percentage in a determination value based on the acquired road information, the determination value being defined by the first percentage and the second percentage, the first percentage being a percentage of the viewing actions in the yaw direction, the second percentage being a percentage of the viewing actions in the pitch direction; however, Larsson does teach:
An attention monitoring system which sets three sets of percentage values for a predicted state of drive carelessness based upon a combined yaw and pitch angle of the  (Lawson: clm. 84; calculating a percentage road center (PRC) driver characteristic from the developed data representing a relative quantification of driver maintained, eyes-forward driving during a prescribed period of time.) (Larsson: ¶ 141; Three different warnings/feedbacks to the driver can be exemplarily given. Even if PRC falls below a threshold, the warning is not given until the driver looks away from the road (the cognitive warning is an exception of this) [a low level]. In the case of visual distraction, a tickle level is reached when the subject is slightly distracted; i.e., when PRC falls below 65% [a medium level]. The warning is given a maximum of two times during a 10 second period, and only when the driver looks away from the road; that is, the warning will be given the first two glances away from road-center after PRC has fallen below 65%. Another warning level is reached when the subject is severely distracted; [a high level] i.e., when PRC falls below 58%. In this case, immediately after this warning is issued, PRC is reset to normal driving; i.e., 80%.)(Lawson: clm. 84; calculating a percentage road center (PRC) driver characteristic from the developed data representing a relative quantification of driver maintained, eyes-forward driving during a prescribed period of time.) (Larsson: ¶ 025; an area-based template is devised for a particular 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Larsson teaches the limitation based on the logic that Larsson discloses the claimed invention except Larsson combines the yaw and pitch measurements before applying a single percentage test for driver distraction, while the instant application tests yaw and pitch independently, then combines them. It would have been an obvious matter of design choice to test yaw and pitch independently before combining for a final result in lieu of combing yaw and pitch, then testing for a final result. Since Applicant has not disclosed that the use of testing yaw and pitch independently solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a combined yaw and pitch test as with an independent yaw and pitch test as both result in a single result considering both sources of data. Furthermore, a person of ordinary skill in the art would find the implementation of the use of an independent test of yaw and pitch as an obvious variation of a combined test of yaw and pitch test.
and determining whether the driver is in the careless driving state based on the acquired number of times of viewing actions in the yaw direction and the pitch direction, and the adjusted determination value .(Lawson: 147; [the 
Regarding claim 6, Kitaura teaches an:
A driving state determination device that determines whether a driver is in a careless driving state based on a number of times the driver performs viewing actions, the driving state determination device comprising (Kitaura: ¶ 005; the number of times the confirmation is performed is compared with a predetermined threshold value to determine whether inattentive driving is being performed or not, and a warning is issued depending on the determination. The threshold value used in the determination is changed depending on the presence of a vehicle ahead or a driving environment, that is, the threshold value used in the determination is changed properly depending on the driving road.
an input and output interface communicably connected to an external device via a wired connection or a wireless connection the input and output interface being configured to input a signal received from the external device to the controller the input and output interface being configured to output a control signal to the external device based on a command output from the controller, wherein the controller is configured to perform at least the following processing of (Kitaura: ¶ 177; driving support apparatus 10 may be realized, for example, using an in-vehicle computer 40 illustrated in FIG. 27. The in-vehicle computer 40 includes a CPU 42, a memory 44, a nonvolatile storage unit 46, an input/output interface (I/F) 47, and a network I/F 48. The CPU 42, the memory 44, the storage unit 46, the input/output I/F 47, and the network I/F 48 are coupled to each other via a bus 49. The driving support apparatus 10 is coupled to a line-of-sight sensor 91, a vehicle state acquisition sensor 92, and a surrounding state acquisition sensor 93 via the input/output I/F 47 or the network I/F 48.)
acquiring the number of times the driver performs viewing actions in a plurality of viewing directions with respect to a traveling direction of a vehicle based on a signal input from the input and output interface (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
While Kitaura does not explicitly teach:
determining whether the driver is in the careless driving state based on the number of times of the viewing actions in each of the plurality of viewing directions and 
An attention monitoring system that calculates a ratio between viewing counts toward a particular area of interest and another particular area of interest (Kitaura: ¶ 131; based on a time in which a predetermined type of line of sight is included in the area of interest, the number of such line of sights, the occupation ratio of such line of sights in the area of interest in the judgment time, the attentive watching state estimation unit 15 estimates the attentive watching state of the driver as to the area of interest. . . The attentive watching rate #1=(the number of pieces of line-of-sight data of the type A included in the area of interest in the judgment time)/(the number of pieces of line-of-sight data of the type B in the judgment time)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that Kitaura discloses the claimed invention except for the use of a percentage, but It would have been an obvious matter of design choice to use a percentage in lieu of a ratio, since applicant has not disclosed that the use of percentages solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a ratio of viewer attention in lieu of a percentage of viewer’s attention. Furthermore, a person of ordinary skill in the art would find the implementation of the use of percentages an obvious variation of the use of ratios.
acquiring road information on a type of road on which the vehicle travels based on a signal input form the input and output interface and adjusting the determination value based on the road information (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward”).
Kitaura does not explicitly teach:
wherein the determination value includes, with respect to the same road information, a first reference value for determining that the driver is not in the careless driving state; and a second reference value for determining that the driver is in the careless driving state, wherein, in the adjusting of the determination value, the controller is configured to perform adjusting the first reference value and the second reference value based on the road information, and; however, Lawson does teach:
wherein the determination value includes, with respect to the same road information, a first reference value for determining that the driver is not in the careless driving state; and a second reference value for determining that the driver is in the careless driving state, wherein, in the adjusting of the determination value, the controller is configured to perform adjusting the first reference value and the second reference value based on the road information (Lawson: 147; The algorithm above is tuned for medium traffic motorway driving at approximate speeds of 70-120 km/h. There are several ways to adapt the algorithm to different speeds and environments. One is to adapt the road-center area to speed and environment. As speed decreases, road-center will increase in size, mostly in the horizontal field. Road-center is increased so that normal driving in this speed and environment has an approximate PRC of 80%. [another] is to adjust the warning thresholds according to the PRC level of normal driving for the particular speed and environment. Yet another is to provide a description of the environment, or at least the environment indicated by the driving behavior.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kitaura with the teachings of Larsson because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Kitaura and Larsson’s base inventions are driver distraction methods designed to detect and warn of carelessness; however, Larsson’s method has been improved by considering multiple ranges of eye behavior based upon road type. One of ordinary skill in the art could have applied Larsson’s known 
and wherein, in the determining of whether the driver being in the careless driving state, the controller is configured to perform: when the percentage of the viewing actions is closer to the percentage of the first reference value than that of the second reference value, determining that the driver is not in the careless driving state, and when the percentage of the viewing actions is closer to the percentage of the second reference value than that of the first reference value, determining that the driver is in the careless driving state. (Lawson: clm. 84; and calculating a percentage road center (PRC) driver characteristic from the developed data representing a relative quantification of driver maintained, eyes-forward driving during a prescribed period of time.) (Larsson: ¶ 141; Three different warnings/feedbacks to the driver can be exemplarily given. Even if PRC falls below a threshold, the warning is not given until the driver looks away from the road (the cognitive warning is an exception of this). In the case of visual distraction, a tickle level is reached when the subject is slightly distracted; i.e., when PRC falls below 65%. The warning is given a maximum of two times during a 10 second period, and only when the driver looks away from the road; that is, the warning will be 
Response to Arguments
Applicant's remarks filed May 20, 2021 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) rejection is persuasive and claims will not be subjected to means-plus claim interpretation.
Applicant’s arguments with respect to claims 1, 3, and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663